Citation Nr: 0123497	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  96-35 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1994, for dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


WITNESS AT HEARING ON APPEAL

Appellant's son



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1939 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 RO rating decision which granted 
DIC effective from November 1, 1995.  The appellant, widow of 
the veteran, appealed for an earlier effective date.  In July 
1996, the RO granted an earlier effective date of November 1, 
1994.  The appeal continues for an even earlier effective 
date for DIC.

The appellant's son testified on her behalf at a Board 
hearing in March 2001.  At the hearing, the Board member and 
the appellant's representative clarified that the only issue 
presently on appeal to the Board was the issue of an earlier 
effective date for the award of DIC, and that an issue 
concerning the termination of DIC payments would be pursued 
at the RO.


FINDINGS OF FACT

1.  The veteran had active duty, which ended in April 1972, 
included service in Vietnam.

2.  The veteran died on August [redacted] 1975.


3.  The appellant filed an original claim for DIC in 
September 1975.

4.  In a February 1976 final rating decision, the RO denied 
the appellant's claim for DIC, concluding that service 
connection was not warranted for the cause of the veteran's 
death from Hodgkin's disease.

5.  All evidence in the claims file relevant to the cause of 
the veteran's death at the time of the February 1976 rating 
decision, including the autopsy protocol from the National 
Naval Medical Center and the death certificate, reflected 
that the cause of the veteran's death was Hodgkin's disease.

6.  The RO received appellant's application to reopen her 
claim for DIC on November 1, 1995.

7.  In connection with the application to reopen the claim 
for DIC, the RO received evidence from the National Institute 
of Health (NIH) indicating that the diagnosis of Hodgkin's 
disease made in the veteran's case in 1975 was in error and 
that the veteran had actually died of non-Hodgkin's lymphoma 
(NHL).

8.  In a November 1995 rating decision, the RO awarded DIC 
based on an allowance of service connection for the cause of 
the veteran's death from Hodgkin's disease under provisions 
in the law which afford a presumption of service connection 
for Vietnam veterans, based on exposure to herbicides such as 
Agent Orange, for certain diseases including Hodgkin's 
disease which become manifest to a compensable degree after 
separation from service.

9.  The provisions in the law under which service connection 
for the cause of the veteran's death from Hodgkin's disease 
was granted in 1995 were "liberalizing" provisions, as that 
term is used in 38 C.F.R. § 3.114(a) which governs the 
assignment of effective dates for awards of benefits made 
under liberalizing laws, and those provisions were not in 
effect when the appellant first claimed DIC in 1975.

10.  The RO assigned an effective date of November 1, 1994, 
for the award of DIC benefits pursuant to 38 C.F.R. 
§ 3.114(a)(3).

11.  Had DIC been awarded in November 1995 based on cause of 
death from NHL under provisions in the law pertaining to 
veterans who were exposed to ionizing radiation during 
service, an effective date for DIC earlier than November 1, 
1994, could not have been assigned under the provisions 
governing assignment of effective dates.

12.  The February 1976 rating decision which denied the 
original claim for DIC was not "made under" 38 C.F.R. 
§ 3.311a(d), a regulation subsequently invalidated by a 
Federal District Court in Nehmer v. United States Veterans' 
Administration (Nehmer I), 712 F. Supp. 1404, 1407-08 (N.D. 
Cal. 1989), because neither 38 C.F.R. § 3.311a(d), which 
became effective in September 1985, nor the statute it was 
intended to implement, which was enacted in 1984, was in 
existence at the time of the February 1976 rating decision.

13.  The February 1976 rating decision was not among those 
decisions voided by the ruling in Nehmer I even when that 
ruling is considered under the explanation of it provided by 
the District Court in Nehmer v. United States Veterans 
Administration (Nehmer II), 32 F. Supp. 2d 1175 (N.D. Cal. 
1999).

14.  An effective date earlier than November 1, 1994, for the 
award of DIC is not warranted in this case pursuant to the 
holdings of the District Court in either Nehmer I or Nehmer 
II.

15.  Had the November 1995 rating decision awarded DIC based 
on service connection for the cause of the veteran's death 
from NHL, that decision would have arisen from a reopening of 
the original claim for DIC, which had been denied in 1976 
based on the cause of death from Hodgkin's disease, upon the 
submission of new and material evidence in 1995 that formed a 
new factual basis for the claim for DIC.

16.  Had the RO reopened the original claim for DIC and 
granted the benefit based on the cause of death of the 
veteran from NHL, an effective date earlier than November 1, 
1994, could not have been assigned for the award of DIC.


CONCLUSION OF LAW

An effective date earlier than November 1, 1994, for the 
award of DIC is not warranted in this case.  38 U.S.C.A. 
§ 5110(g) (West 1991); 38 C.F.R. § 3.114(a)(3) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty in the Navy from June 1939 
until retirement in April 1972.  His service included service 
in Vietnam during the Vietnam war.  His service medical 
records show no cancer, nor was such shown within the year 
after service.

In September 1972, the RO granted service connection for a 
hiatal hernia (rated 10 percent) and for bilateral hearing 
loss (rated 0 percent).  These were the veteran's only 
service-connected disabilities during his lifetime.

The veteran died on August [redacted] 1975.  On that date, his 
representative notified the RO of the death, and the RO sent 
claims forms (including a claim for DIC) to his widow.

The veteran's widow filed an original claim for DIC in 
September 1975, claiming service connection for the cause of 
the veteran's death from cancer.

In October 1975, the RO wrote to the veteran's widow and 
requested that she submit a copy of the veteran's death 
certificate and furnish a list of the dates and places where 
the veteran was treated for the condition which caused his 
death.  Later that month, the RO received a reply from the 
appellant, enclosing the death certificate and stating that 
the veteran had been treated at the National Naval Medical 
Center in Bethesda, Maryland, from January 1, 1975, until 
August [redacted] 1975.  The death certificate showed that the 
veteran died on August [redacted] 1975, of Hodgkin's disease.

In January 1976, the RO received the report of an autopsy 
protocol pertaining to the veteran from the National Naval 
Medical Center.  This report showed that the veteran first 
presented to the National Naval Medical Center in January 
1975 with an abdominal mass.  A biopsy revealed an 
undifferentiated tumor which was felt to be consistent with 
Hodgkin's disease.  The veteran was treated with radiation 
therapy but developed axillary adenopathy and was then placed 
on chemotherapy.  The tumor continued to grow despite 
treatment, and chemotherapy was discontinued on July 28, 
1975.  The veteran died on August [redacted] 1975.  The cause of 
death was Hodgkin's disease.

In a February 1976 rating decision, the RO denied service 
connection for the cause of the veteran's death from 
Hodgkin's disease, and consequently denied the appellant's 
claim for DIC.  The veteran's widow was notified of this 
action in March 1976, and she did not appeal.

On November 1, 1995, the RO received a letter from the 
appellant's son, writing on behalf of the appellant, seeking 
to reopen the claim for DIC and the underlying issue of 
service connection for the cause of the veteran's death.  The 
appellant contended that recent expert medical evidence 
showed that the diagnosis of Hodgkin's disease made in 1975 
in the veteran's case was in error and that the veteran 
actually had died of NHL.  Specifically, the appellant stated 
that, pursuant to an application for benefits under the 
Radiation Exposure Compensation Act (RECA), an independent 
expert oncologist from the NIH had reviewed tissue samples 
and slides as well as the veteran's medical records and had 
rendered the opinion that the diagnosis of Hodgkin's disease 
was in error and that the disease which caused the veteran's 
death in 1975 was NHL.  The appellant also stated that the 
veteran had been an onsite participant at the H-bomb 
atmospheric detonations at Eniwetok.

In a November 1995 rating decision, the RO granted service 
connection for the cause of the veteran's death, noting that 
under current law concerning presumptive service connection 
for Vietnam veterans based on exposure to herbicides such as 
Agent Orange, service connection was presumed for either 
Hodgkin's disease or NHL.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The effective date assigned for 
the award of DIC benefits was November 1, 1995, the date of 
receipt of the application to reopen the claim.  [In the 
December 1995 notification letter to the appellant, the RO 
noted that the effective date for the commencement of payment 
pursuant to the award was December 1, 1995 (the beginning of 
the month which follows the effective date of the award).  
See 38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.]

The appellant appealed the DIC effective date to the Board, 
contending that the date should be earlier.  In the December 
1995 notice of disagreement, the appellant contended that she 
filed a claim for service connection for the cause of the 
veteran's death shortly after his death and that therefore 
the effective date for DIC should be the date on which he 
died, August [redacted] 1975.  She also stated that the veteran had 
died from NHL.

In July 1996, the RO issued a statement of the case in which 
it granted an earlier effective date for DIC benefits of 
November 1, 1994, one year prior to the November 1, 1995 
application to reopen the claim, based on legal provisions 
concerning liberalizing law or liberalizing VA issue.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  It was noted 
that the application to reopen the claim was received more 
than 1 year following enactment of the liberalizing law 
providing a presumption of service connection for Hodgkin's 
disease based on herbicide exposure.

In the appellant's August 1996 substantive appeal, she 
contended that the veteran had died of NHL and that an 
effective date earlier than that assigned by VA was warranted 
under the provisions of 38 C.F.R. § 3.313 and the holding of 
the VA General Counsel in a precedent opinion, VAOPGCPREC 
5-94, issued in February 1994, a copy of which the appellant 
submitted with her substantive appeal.

In a July 1997 letter, the RO requested that the appellant 
submit a copy of a revised death certificate showing that the 
veteran died of NHL rather than of Hodgkin's disease.  In 
reply to this letter, the RO received a September 1997 letter 
from the Assistant Director, Torts Branch, Civil Division, 
Department of Justice, stating that the appellant had 
requested that medical records pertaining to the appellant's 
claim under RECA be forwarded to the VA.  These medical 
records included a medical record from NIH, dated in June 
1995, in which three doctors examined 42 slides, the autopsy 
protocol, and additional medical records from the National 
Naval Medical Center in order to determine whether, in light 
of current medical concepts, the veteran's tumor, interpreted 
in 1975 as consistent with Hodgkin's disease, would be 
reclassified as NHL.  The doctors concluded that the 
veteran's cause of death was acute bronchopneumonia in the 
setting of malignant lymphoma, large cell, immunoblastic 
type.  A note on a pathology report indicated that, although 
some cells resembled Reed-Sternberg cells and variants, "the 
infiltrate lacks the usual inflammatory background of 
Hodgkin's disease.  Immunohistochemical studies favor the 
diagnosis of non-Hodgkin's lymphoma. . . ."

In written statements submitted during the course of the 
appeal period and in testimony offered by the appellant's son 
on her behalf at the March 2001 Board hearing, the appellant 
has argued that an effective date for DIC earlier than 
November 1, 1994, is warranted based on the cause of 
veteran's death (1) from NHL under provisions in the law 
concerning the development of certain diseases, including 
NHL, which manifest themselves in veterans who were exposed 
to ionizing radiation during service; (2) from Hodgkin's 
disease under the ruling in Nehmer II; or (3) from NHL under 
38 C.F.R. § 3.313.

Analysis.

The law provides DIC for a surviving spouse of a veteran who 
dies from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  A service-connected disability is 
one which was incurred in or aggavated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including Hodgkin's disease or a malignant 
tumor, which are manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.  This provision was in effect 
at the time of the veteran's death in 1975 and when the RO 
initially denied the DIC claim in 1976.  However, this 
particular presumption in inapplicable to the instant case.  
The service medical records show no cancer during the 
veteran's 1939-1972 active duty; there is no evidence of 
cancer within the year after service as to raise the 
presumption of service connection; and the veteran's 
eventually fatal Hodgkin's disease (or NHL) is first shown to 
be present in 1975.

The appellant's original claim for DIC was denied in a 
February 1976 RO decision.  That decision was not appealed 
and is considered final.  38 U.S.C.A. § 7105.

Unless specifically provided otherwise, the effective date of 
an award of DIC based on a claim reopened after a final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Under this provision, the effective date assigned 
for the award of DIC in this case could be no earlier than 
November 1, 1995, because that was the date that the RO 
received the appellant's application to reopen her claim for 
DIC.  

However, other legal authority, 38 U.S.C.A. §  5110(g) and 
its implementing regulation, 38 C.F.R. § 3.114(a), provide an 
exception to the general rule for assigning effective dates 
for awards of compensation where the award was made pursuant 
to a liberalizing law.  Section 5110(g) provides, in 
pertinent part, that where DIC is awarded "pursuant to any 
Act or administrative issue, the effective date of such 
award . . . shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue."  38 U.S.C.A. § 5110(g).  The 
second sentence of section 5110(g) provides, "In no event 
shall such award or increase be retroactive for more than one 
year from the date of application therefor or the date of 
administrative determination of entitlement, whichever is 
earlier."  Id.  

The implementing VA regulation, 38 C.F.R. § 3.114, provides 
in pertinent part as follows:

Where . . . [DIC] . . . is 
awarded . . . pursuant to a liberalizing 
law, or a liberalizing VA issue . . .  
the effective date of such 
award . . . shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the effective date of the 
act or administrative issue.  
Where . . . [DIC] . . . is 
awarded . . . pursuant to a liberalizing 
law, or a liberalizing VA issue which 
became effective on or after the date of 
its enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim . . . .  The provisions of this 
paragraph are applicable 
to . . . reopened claims . . . . If a 
claim is reviewed at the request of a 
claimant more than 1 year after the 
effective date of the law or VA issue, 
benefits may be authorized for a period 
of 1 year prior to the date of receipt of 
such request.

Under these provisions, the RO granted an effective date of 
November 1, 1994, for the award of DIC.  This date was one 
year before the date that the RO received the appellant's 
application to reopen her claim for DIC.  Because DIC had 
been previously denied in 1976 based on cause of death from 
Hodgkin's disease, the appellant's application to reopen her 
claim could be construed as a "request" for "review" of 
her original claim for DIC under liberalizing laws enacted 
since 1976 which eased the burden of proof for service 
connection for Hodgkin's disease for certain veterans, rather 
than merely construed as an attempt to "reopen" a finally 
denied claim based on new facts as shown by new and material 
evidence.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993) (holding that, when a provision of law or regulation 
creates a new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation); 38 U.S.C.A. §§ 7104(b), 5108; 38 C.F.R. 
§ 3.156.

The purpose of section 5110(g) was to provide a one-year 
grace period, such as that allowed after service discharge or 
death, following the enactment of liberalizing laws for 
potential beneficiaries who would otherwise be penalized by 
not filing prompt post-enactment claims.  See McCay v. Brown, 
9 Vet. App. 183, 187 (1996), aff'd, 106 F.3d 1577, 1580 (Fed. 
Cir. 1997).  Therefore, where a claimant files a claim for a 
benefit within one year of the effective date of a 
liberalizing provision and the benefit may be granted under 
the liberalizing provision, the benefit may be authorized 
retroactively as of the effective date of the liberalizing 
provision rather than authorized as of the date that the 
claim was received as long as the evidence shows "that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim."  38 C.F.R. § 3.114(a).  If 
these requirements are met, section 5110(g) provides an 
exception to the general effective date rule that an award 
for disability benefits can be no earlier than the date of 
claim by allowing benefits to be authorized from the 
effective date of the liberalizing law.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.
In addition, in cases where a claim for a benefit filed prior 
to the enactment of a liberalizing law had been denied but 
now could be granted under the liberalizing law, section 
5110(g) "was intended to 'obviate the necessity of a 
potential beneficiary filing a specific claim for the new 
benefit and would instead permit the [VA], where feasible, to 
identify such beneficiaries and apply the provisions of the 
liberalized law and administrative issue on its own 
initiative.'"  McCay, 106 F.3d at 1580 (quoting S.Rep. No. 
2042, 87th Cong., 2d Sess. 2 (1962), reprinted in 1962 
U.S.C.C.A.N. 3260, 3260-61.  In such cases, the claimant need 
not file a new claim because the previously denied claim on 
file satisfies the requirement of section 5101 that a claim 
must be filed in order for benefits to be paid.  VAOPGCPREC 
5-94 at para. 8 (Feb. 18, 1994) (noting that the reference to 
section 5101 in the opening clause of section 5110(g) merely 
requires that a claim for benefits actually have been filed 
with the VA at some point before an award of benefits can be 
made).  

If the VA reviews such a claim on its own initiative within 
one year from the effective date of the liberalizing law, 
benefits may be authorized from the effective date of the new 
law.  38 C.F.R. § 3.114(a)(1).  If the VA reviews such a 
claim on its own initiative more than one year after the 
effective date of the liberalizing law, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement, i.e., the date 
of the VA decision granting entitlement to the benefit.  
38 C.F.R. § 3.114(a)(2); McCay, 106 F.3d at 1581 (holding 
that the phrase, "the date of administrative determination 
of entitlement", means the date the VA makes its decision).

Similarly, where review of a previously denied claim is 
conducted at the request of the claimant received within one 
year from the effective date of the liberalizing law, 
benefits may be authorized from the effective date of the new 
law.  38 C.F.R. § 3.114(a)(1).  Where review of a previously 
denied claim is conducted at the request of the claimant 
received more than one year after the effective date of the 
liberalizing law, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  
38 C.F.R. § 3.114(a)(3).

In this case, the RO granted DIC in November 1995 based on a 
liberalizing VA issue promulgated after the original claim 
for DIC had been denied in 1976.  The liberalizing VA issue 
was a provision which, pursuant to the Agent Orange Act of 
1991, added Hodgkin's disease in February 1994 to a list of 
diseases in VA regulations for which a presumption of service 
connection is provided based on exposure to Agent Orange in 
Vietnam when such diseases become manifest after service.  
The veteran in this case had such Vietnam service and 
evidence in the claims file showed he had died of Hodgkin's 
disease.  The same result would follow even if the veteran's 
actual cause of death was NHL, another disease added to the 
Agent Orange list many years after the claim was initially 
denied in 1976.

The effective date of the liberalizing amendment was February 
3, 1994.  59 Fed. Reg. 5106 (Feb. 3, 1994); 38 C.F.R. 
§ 3.309(e).  The appellant's November 1995 "request" for 
review was received "more than 1 year after" the February 
1994 effective date of the liberalizing amendment and 
therefore, under section 3.114(a)(3), benefits could be 
authorized "for a period of 1 year prior to date of receipt 
of such request."  38 C.F.R. § 3.114(a)(3).  Thus, DIC could 
be authorized in this case from November 1, 1994.  
Accordingly, the Board concludes that the RO assigned the 
correct effective date for the award of DIC based on the 
veteran's cause of death from Hodgkin's disease in this case 
under the effective date provisions governing awards of 
benefits granted pursuant to liberalizing laws.

The Board will now consider appellant's arguments that, had 
the RO awarded DIC under provisions in the law other than 
those which afford a presumption of service connection for 
Hodgkin's disease based on exposure to herbicides, an 
effective date earlier than November 1, 1994, could have been 
assigned, and that an earlier effective date is warranted in 
this case pursuant to the holding of a Federal District Court 
in Nehmer II.




An earlier effective date based on cause of death from NHL 
under provisions in the law pertaining to veterans who were 
exposed to ionizing radiation during service.

In October 1984, Congress enacted the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act ("the 1984 
Act"), Pub.L. No. 98-542, 98 Stat. 2725, authorizing the VA 
to conduct rulemaking to determine which diseases would be 
deemed service connected for all diseases claimed to be 
caused by exposure to ionizing radiation in service.  As a 
result of this statute, VA promulgated 38 C.F.R. § 3.311b 
(now 38 C.F.R. § 3.311), providing a list of "radiogenic" 
diseases, i.e., diseases "which may be induced by ionizing 
radiation."  38 C.F.R. § 3.311(b)(2).  The 1984 Act did not 
create a "presumption" of service connection for radiogenic 
diseases, but rather the Act directed VA to "'establish 
guidelines and (where appropriate) standards and criteria' 
for resolving benefit claims relating to exposure to 
radiation . . . ."  Ramey v. Gober, 120 F.3d 1239, 1242 
(Fed.Cir. 1997) (quoting § 5(a)(1), 98 Stat. at 2727).  
Pursuant to the Act, the VA promulgated 38 C.F.R. § 3.311b 
which created procedural advantages for those who establish 
that they are entitled to have their claims processed under 
that provision but which, like the statute, did not create a 
"presumption" of service connection as that term is usually 
understood, i.e., as a rule that proof of contraction of a 
particular disease within a specified time period establishes 
service connection in the absence of affirmative proof to the 
contrary.  Ramey, 120 F.3d. at 1248 (noting that the use of 
the term "presumption of service connection" in connection 
with section 3.311 in Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994), was dictum).
Over the years, VA amended 38 C.F.R. § 3.311 to add diseases 
to the list of radiogenic diseases.  On October 13, 1995, VA 
amended 38 C.F.R. § 3.311 to add "lymphomas other than 
Hodgkin's disease" to the list of radiogenic diseases.  The 
effective date of the regulation amending the list to add 
this disease was October 13, 1995.  60 Fed. Reg. 53276 (Oct. 
13, 1995).

On May 20, 1988, Congress enacted the Radiation-Exposed 
Veterans Compensation Act of 1988 ("the 1988 Act"), Pub. L. 
No. 100-321, 102 Stat. 485 (1988), codified at 38 U.S.C. 
§ 1112(c) and implemented by 38 C.F.R.§ 3.309, which, unlike 
the 1984 Act, did provide a presumption of service connection 
for certain diseases, including lymphomas (except Hodgkin's 
disease), which become manifest in a radiation-exposed 
veteran within specified latency periods.  The 1988 Act was 
made effective on May 1, 1988.  The implementing regulation 
defines "radiation-exposed veteran" to include a veteran 
who, while serving on active duty, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" includes onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  The 
term "onsite participation" includes service as a member of 
the garrison or maintenance forces on Eniwetok during the 
periods June 21, 1951, through July 1, 1952, August 7, 1956, 
through August 7, 1957, or November 1, 1958, through 
April 30, 1959.  38 C.F.R. § 3.309(d)(3)(iv)(C).

The appellant contends that the veteran was exposed to 
ionizing radiation during active service when he witnessed 
atmospheric detonations at Eniwetok, that he died of NHL, and 
that, had DIC been granted under the provisions in the law 
relevant to claims based on exposure to ionizing radiation in 
service, an effective date earlier than November 1, 1994, 
could have been provided for DIC.

Assuming, without deciding, that the veteran died of NHL and 
that the appellant was otherwise able to establish that she 
was entitled to have her claim for service connection for the 
cause of the veteran's death due to exposure to ionizing 
radiation processed under the procedural advantages afforded 
by section 3.311, the Board notes that an award of DIC under 
section 3.311 would not have resulted in an effective date 
earlier than that assigned, i.e., November 1, 1994.  The 1984 
Act and the implementing provisions under 38 C.F.R. § 3.311 
are liberalizing provisions which were promulgated after the 
original claim for DIC had been denied in 1976 in this case.  
Therefore, these provisions -- like the provisions of the 
Agent Orange Act of 1991 and its implementing regulation 
under which DIC has been awarded in this case -- are subject 
to 38 U.S.C.A. § 5110(g) and its implementing regulation, 
38 C.F.R. § 3.114(a), which provide an exception to the 
general rule for assigning effective dates for awards of 
compensation where the award was made pursuant to a 
liberalizing law.

Had DIC been awarded under the implementing regulatory 
provision of the 1984 Act which amended 38 C.F.R. § 3.311 to 
add "lymphomas other than Hodgkin's disease" to the list of 
radiogenic diseases and had section 3.114(a) been applied to 
the award under these laws, the result would been an 
effective date later than November 1, 1994, because the 
effective date of the regulation amending the list to add 
"lymphomas other than Hodgkin's disease" was October 13, 
1995.  60 Fed. Reg. 53276 (Oct. 13, 1995).  Therefore, 
appellant's request for review of her claim under the 
liberalizing provision, received on November 1, 1995, would 
have been received within one year of the effective date of 
the liberalizing provision, and therefore, benefits could 
only have been authorized from the effective date of those 
provisions or October 13, 1995.  38 C.F.R. § 3.114(a)(1).  
The statute and regulation expressly prohibit the assignment 
of an effective date earlier than the effective date of the 
Act or administrative issue under which the benefits are 
awarded.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  Thus, an 
award of DIC under these provisions would not have resulted 
in an effective date earlier than the date already assigned, 
i.e., November 1, 1994.

With regard to whether an effective date earlier than 
November 1, 1994, could have been established had DIC been 
granted under the provisions of the 1988 Act which provided a 
presumption of service connection for certain diseases, 
including lymphomas (except Hodgkin's disease), which become 
manifest in a radiation-exposed veteran within specified 
latency periods, the Board notes that the resulting effective 
date for DIC would have been the same as that assigned, i.e., 
November 1, 1994.  Assuming, without deciding, that the 
veteran died of NHL and that the appellant was otherwise able 
to establish service connection for the cause of the 
veteran's death under the liberalizing provisions of the 1988 
Act, her request for review under these provisions was 
received on November 1, 1995, more than one year after the 
May 1, 1988, effective date of the 1988 liberalizing 
provisions, and therefore, under section 3.114(a)(3), the 
benefits could have been authorized for a period of one year 
prior to the date of receipt of such request or November 1, 
1994.  38 C.F.R. § 3.114(a)(3).

For the foregoing reasons, the Board concludes that an 
effective date earlier than November 1, 1994, for the award 
of DIC could not have been granted had the award been based 
on cause of death from NHL under provisions in the law 
pertaining to veterans who were exposed to ionizing radiation 
during service

An effective date earlier than November 1, 1994, based on 
cause of death from Hodgkin's disease under the ruling in 
Nehmer II.

In addition to authorizing the VA to conduct rulemaking 
concerning diseases claimed to be caused by exposure to 
ionizing radiation in service, the 1984 Act authorized the VA 
to conduct rulemaking to determine which diseases would be 
deemed service connected for all diseases claimed to be 
caused by exposure to herbicides such as Agent Orange.  See 
Nehmer I, 712 F. Supp. at 1407-08.  In August 1985, VA 
published a final rule stating that "sound scientific and 
medical evidence does not establish a cause and effect 
relationship between dioxin exposure" and any other disease 
but chloracne.  The regulation was codified at 38 C.F.R. 
§ 3.311a(d) and made effective on September 25, 1985.

In May 1989, the District Court for the Northern District of 
California issued its decision in Nehmer I, pursuant to a 
class action suit filed by Vietnam veterans and survivors of 
veterans against the VA alleging that 38 C.F.R. § 3.311a 
violated provisions of the 1984 Act because the scientific 
standard used in determining whether claimed diseases were 
related to Agent Orange exposure was too restrictive.  The 
District Court found that the VA's adoption of a cause and 
effect test violated the 1984 Act because Congress intended 
that the VA "predicate service connection upon a finding of 
a significant statistical association between dioxin exposure 
and various diseases."  Nehmer I, 712 F. Supp. at 1420.  
Therefore, the District Court voided 38 C.F.R. § 3.311a(d) 
and "void[ed] all benefit decisions made under 38 
C.F.R.§ [3.]311[a](d)."  Nehmer I, 712 F. Supp. at 1409.

Subsequent to the District Court's decision, the parties 
entered into an agreement (the Nehmer Stipulation) which 
provided that, if VA issued new regulations regarding 
herbicide exposure that provided service connection for 
diseases other than chloracne, VA was required to 
readjudicate previously denied claims that were voided by the 
District Court's May 1989 order in Nehmer I as well as 
adjudicate all similar claims filed subsequent to the May 3, 
1989, Order.  See Nehmer II, 32 F. Supp. 2d at 1177.  The 
Nehmer Stipulation also stated that, as to any denials of 
claims which were voided as a result of the District Court's 
May 1989 Order, the effective date for an award resulting 
from such readjudication would be the date of the claim upon 
which the voided decision was predicated.  See Nehmer II, 32 
F. Supp. 2d at 1177. 

In February 1991, Congress substantively amended the 1984 Act 
by enacting the Agent Orange Act of 1991 (the 1991 Act), Pub. 
L. No. 102-4 (codified at 38 U.S.C. § 1116).  Subject to 
certain requirements, the 1991 Act provided Vietnam Veterans 
with a presumption of service connection for diseases 
specified therein as well as those subsequently identified by 
regulation.  See 38 U.S.C.A. § 1116 (West 1991 & Supp. 2001).  
In February 1994, Hodgkin's disease was added to the list of 
diseases in VA regulations for which presumptive service 
connection is allowed under the Agent Orange Act of 1991.  
38 C.F.R. § 3.309(e).  The effective date of this amendment 
to the regulations was February 3, 1994.  59 Fed. Reg. 5106 
(Feb. 3, 1994).

In 1999, the District Court issued Nehmer II, another opinion 
in the litigation concerning VA's Agent Orange regulations, 
in which the District Court stated:

The instant dispute concerns the scope of 
the VA's readjudication obligations under 
[the Nehmer Stipulation]. . . .  [T]he 
VA. . . has found that a number of 
diseases, besides chloracne, are service 
connected based on their link to Agent 
Orange.  Thus, there are many class 
members who, during the time period when 
the invalid regulation was in effect, 
filed a claim for service-connected 
benefits based on a disease that the VA 
did not then recognize as linked to Agent 
Orange--but which the VA now recognizes 
is so linked pursuant to its revised 
Agent Orange regulations.  Those claims 
were, of course, all denied at the time 
they were filed.

The VA has taken the position that [the 
Nehmer Stipulation] does not require it 
to readjudicate such claims unless (1) 
the claim specifically alleged that Agent 
Orange (or herbicides) was a factor in 
the veteran's death or injury, or, (2) 
the VA's denial of the benefits expressly 
cited to 38 C.F.R. § 3.311a as grounds 
for the denial.

Nehmer II, 32 F. Supp. 2d at 1177-78 (emphasis added).  The 
District Court rejected VA's criteria for readjudicating 
claims, concluding that they were "overly formalistic and 
simplistic" and would preclude readjudication of some claims 
that had actually been denied under the invalidated 
regulation.  Nehmer II, 32 F. Supp. 2d at 1180.  After 
rejecting VA's position as to what claims had been voided by 
Nehmer I, the District Court clarified that, in Nehmer I, it 
certainly "did not intend to void every decision" and that, 
"by voiding all benefit decisions 'made under 38 C.F.R. 
§ 3.311a(d)'", the District Court "did not void every 
pre-May 1989 benefit decision."  Nehmer II, 32 F. Supp. 2d 
at 1183.  Instead, the District Court stated that it "only 
voided those decisions in which the disease or cause of death 
is later found -- under valid Agent Orange regulation(s) -- 
to be service connected."  Id. (emphasis in original).

In a December 2000 order, the District Court addressed the 
plaintiffs' contentions that VA was construing certain 
aspects of the final stipulation and order too narrowly 
including the denial of benefits to class members suffering 
from prostate cancer who had filed original claims after the 
May 1989 order issued in Nehmer I.  In this regard, the 
decision differs from the facts of the case presently before 
the Board and therefore has no relevance to it because the 
decision does not concern a claim that had been finally 
denied prior to the September 1985 effective date of the 
regulation voided by Nehmer I.

The appellant in this case argues that, because her original 
claim for DIC based on the veteran's cause of death from 
Hodgkin's disease was denied in 1976, but Hodgkin's disease 
was later found under valid Agent Orange regulations to be 
service connected, the original decision on her claim, 
rendered in February 1976, was voided by the District Court 
in Nehmer I.  She therefore contends that the effective date 
for the award resulting from the readjudication of her claim 
in November 1995 should be the date of the claim upon which 
the voided decision was predicated.  See Nehmer II, 32 F. 
Supp. 2d at 1177.

However, it is clear from the District Court's statements in 
Nehmer II, that the benefit decisions that were voided by the 
District Court in Nehmer I were those "made under" the 
invalidated regulation and that the holding in Nehmer I 
pertaining to the readjudication of previously denied claims 
applies only to those claims that were denied during the 
period when the now-invalidated regulation, 38 C.F.R. 
§ 3.311a(d), was in effect, i.e., from September 1985 to May 
1989.  Williams v. Principi, No. 98-1491, slip op. at 10 
(U.S. Vet. App. Aug. 31, 2001).  Concerning this, the 
District Court specifically referred to certain claims that 
had been denied "during the time period when the invalid 
regulation was in effect" and stated that VA's refusal to 
readjudicate "such claims" had resulted in that litigation.  
Id., citing Nehmer II, 32 F. Supp. 2d at 1177-78.

Moreover, the District Court determined that VA's criteria 
were too formalistic -- not because those criteria would 
preclude readjudication of claims that had been denied many 
years before the invalidated regulation was in existence -- 
but because they would preclude readjudication of certain 
claims denied during the time that former § 3.311a was in 
effect if, at the time of the denial, it was possible for VA 
or the affected claimants to have specifically referenced or 
cited to former § 3.311a but they had not done so.  Thus, 
unlike the original claim in this case, which was denied by 
the February 1976 rating decision, Nehmer II concerned claims 
denied during the period that the invalidated regulation was 
in effect.  The District Court thus clearly contemplated 
that, in order for the denial of a claim to be subject to 
readjudication under Nehmer I, that denial must have occurred 
while § 3.311a was in effect.  Williams, No. 98-1491, slip 
op. at 10.

Unlike the benefit decisions contemplated by the District 
Court in Nehmer II as having been invalidated by the holding 
in Nehmer I, the February 1976 rating decision in this case 
was issued nearly a decade before the September 1985 
effective date of the invalidated regulation and eight years 
before Congress enacted the 1984 Act pursuant to which the 
invalidated regulation was promulgated.  Thus, the rating 
officials who made the decision to deny DIC in 1976 could not 
have applied provisions of a law or regulation that would not 
be enacted for another eight to ten years in the future.  
Therefore, the Board cannot construe the February 1976 rating 
decision to have been "made under" the invalidated 
regulation by any reasonable or logical interpretation of the 
phrase "made under" because neither the regulation nor the 
law it was meant to implement was in existence at the time 
that the February 1976 rating decision was issued.  

For these reasons, the Board concludes that the appellant's 
original DIC claim, filed in September 1975 and denied in the 
February 1976 rating decision, was not a claim that had been 
denied "during the time period when the invalid regulation 
was in effect", and therefore that rating decision was not a 
benefit decision "made under 38 C.F.R.§ [3.]311[a](d)."  
Nehmer II, 32 F. Supp. 2d at 1177-78; Nehmer I, 712 F. Supp. 
at 1409.  Because the February 1976 rating decision was not 
within the class of benefit decisions which were voided as a 
result of the District Court's May 1989 Order, an effective 
date for the award of DIC in this case granted by the 
November 1995 rating decision may not be based upon the 
provisions governing assignment of effective dates in the 
Nehmer Stipulation.  Accordingly, a claim for an effective 
date earlier than November 1, 1994, for an award of DIC under 
the rulings in either Nehmer I or Nehmer II must be denied.

An effective date earlier than November 1, 1994, based on 
cause of death from NHL under 38 C.F.R. § 3.313.

The appellant contends that had DIC been granted based on the 
veteran's cause of death from NHL under 38 C.F.R. § 3.313 an 
effective date for DIC earlier than November 1, 1994, could 
have been awarded.  She argues that a precedent opinion of 
the VA General Counsel, VAOPGCPREC 5-94 (Feb. 18, 1994), 
compels this result.

In October 1990, VA promulgated 38 C.F.R. § 3.313 which 
provides service connection for NHL manifesting in Vietnam 
veterans.  Specifically, the regulation provides, in 
38 C.F.R. § 3.313(b):

Service in Vietnam during the Vietnam Era 
together with the development of [NHL] 
manifested subsequent to such service is 
sufficient to establish service 
connection for that disease.  

In Nehmer II, the District Court associated the promulgation 
of this regulation with "VA's responsibilities with regard 
to further rulemaking concerning Agent Orange".  Nehmer II, 
32 F. Supp. 2d at 1177, n. 2.  However, the regulation was 
issued in 1990, before the enactment of the Agent Orange Act 
of 1991, and information provided in the Federal Register 
when the final rule was published reflects that the VA added 
section 3.313 "based on the results of a study of the 
association of selected cancers with service in the U.S. 
military in Vietnam by the Centers for Disease Control 
(CDC)."  55 Fed. Reg. 43123 (Oct. 26, 1990).  Moreover, the 
VA specifically stated in the Federal Register that "the CDC 
study on which [the decision to promulgate section 3.313] was 
based[] noted an increased risk of developing NHL based on 
service in Vietnam during the Vietnam era rather than 
exposure to herbicides containing dioxin . . . ."  Id.

Although section 3.313 was issued in October 1990, the VA 
provided a retroactive effective date for the regulation of 
August 5, 1964, the beginning date of the Vietnam era.  (The 
beginning date of the Vietnam era was later changed to 
February 28, 1961, in the case of a veteran who served in the 
Republic of Vietnam during a period beginning on or after 
that date, but the beginning date of the Vietnam era remains 
August 5, 1964, in all other cases.  38 U.S.C.A. § 101(24) 
West 1991 & Supp. 2001)).  Given that the provisions 
governing the assignment of effective dates for awards made 
under liberalizing laws limit the authorization of 
retroactive benefits of such awards to a period of one year, 
what effect, if any, the retroactive effective date of the 
regulation has on the assignment of an effective date for an 
award of service connection for NHL made under 38 C.F.R. 
§ 3.313 has been the subject of some General Counsel opinions 
including the one referred to by the appellant in this case.

In May 1990, before section 3.313 was promulgated, the 
General Counsel issued an Advisory Opinion to the Secretary 
of Veterans Affairs (the Secretary) which held that, where 
the Secretary publishes a regulation with a retroactive 
effective date which liberalizes the burden of proof in 
establishing eligibility for veterans' benefits, the 
Secretary may authorize payment of benefits to an otherwise 
eligible claimant whose claim was denied under prior law, 
based on the date of submission of the previously-denied 
claim, but in no event earlier than the effective date of the 
liberalizing regulation.  VAOPGCADVIS 28-90 (May 1, 1990).  
The General Counsel noted that the application of 
subparagraphs (1) through (3) of section 3.114(a) in 
assigning an effective date for an award of benefits made 
under a law which had a retroactive effective date would 
prohibit payment of retroactive benefits for a period of more 
than one year, whereas application of the provisions of the 
statute might produce a different result.  Therefore, the 
General Counsel concluded that the provisions of the 
regulation, section 3.114(a), were not intended to be applied 
to the case of a statute or regulation which itself contained 
a retroactive effective date.  VAOPGCADVIS 28-90 at paras. 
17-18.

In February 1994, Precedent Opinion 5-94 was issued in which 
the General Counsel disagreed with the earlier finding in the 
Advisory Opinion that section 3.114(a) was inapplicable in 
the case of a statute or regulation which itself contained a 
retroactive effective date.  Noting that section 3.114(a) was 
a regulation of general applicability and future effect, the 
General Counsel concluded that it was relevant and applicable 
to determination of effective dates of awards under 38 C.F.R. 
§ 3.313.  VAOPGCPREC 5-94 at para. 11.  In addition, the 
General Counsel found that the second sentence of 38 C.F.R. 
§ 3.114(a) -- which required that, in order to be eligible 
for retroactive payments based on a liberalizing law, the 
claimant must have met all eligibility requirements on the 
effective date of the law in question, -- represented a 
permissible construction of governing statutory provisions 
and that it was a valid regulation applicable in the case of 
claims under retroactively-effective changes in law.  Id. at 
para. 12.  Thus, as a practical matter, the General Counsel 
observed that section 3.114(a) would have no application in 
the case of claims under section 3.313 -- not because section 
3.114(a) was inapplicable to statutes and regulations with 
retroactive effective dates -- but rather because no one 
could have qualified for benefits under section 3.313 on 
August 5, 1964, the effective date of the regulation, because 
no one could have served in Vietnam during the Vietnam era, 
which began on August 5, 1964, and subsequently developed NHL 
by that date.  Thus, because no one could have "met all 
eligibility criteria" under section 3.313 on its effective 
date, no one could qualify for a retroactive payment under 
the second sentence of section 3.114(a).

The General Counsel noted, however, that although retroactive 
benefits were not payable under 38 C.F.R. § 3.114(a) in NHL 
claims, the retroactive effective date of section 3.313 
permitted payment of benefits for certain periods which would 
not otherwise have been payable in claims filed prior to the 
issuance of that regulation.  The General Counsel stated,

In particular, since, under the first 
sentence of section 5110(g), the 
effective date of the regulation, rather 
than its date of issuance, is controlling 
for award purposes, benefits may be 
awarded under section 3.313 from the date 
of claim (subject, pursuant to section 
5110(g), to the outer limit of August 5, 
1964), if the claimant is otherwise 
entitled as of that date, regardless of 
whether the claim was filed before the 
date of issuance of section 3.313.  See 
38 C.F.R. § 3.400(b)(2).  Further, as 
explained in [VAOPGCADVIS 28-90] at 4-6, 
Congress contemplated that what is now 
section 5110(g) would provide an 
exception to the statutes governing 
finality of administrative decisions and 
authorize payment of retroactive 
benefits, where appropriate, regardless 
of the fact that a claim for the benefit 
in question had been previously denied.  

VAOPGCPREC 5-94 at para. 14.  

In McCay v. Brown, 9 Vet. App. 183 (1996), the Court 
overturned the holding of the General Counsel in VAOPGCPREC 
5-94 with regard to the second sentence of section 3.114(a).  
Although observing that the intent of section 5110(g) to 
provide a one-year grace period for potential beneficiaries 
who would otherwise be penalized by not filing claims 
promptly following that enactment of a liberalizing law was 
fulfilled by section 3.114(a) where the effective date of 
liberalizing law was prospective, the Court held that the 
requirement in the second sentence of section 3.114(a) that a 
claimant have met all eligibility criteria on the effective 
date of a liberalizing law or administrative issue and 
continuously from that date to the date of claim was not a 
permissible construction of 38 U.S.C. § 5110(g) where a 
liberalizing law had a retroactive effective date because it 
would result in unequal treatment of claimants.

For example, in McCay, where the liberalizing provision 
promulgated in 1991 had a retroactive effective date to 1985, 
the veteran, who filed his claim in 1990, could not have the 
benefit of a one-year retroactive effective date to 1989 
because he was not diagnosed with the particular disease for 
which service connection was claimed until 1987, and 
therefore all the eligibility criteria in his case were not 
met from the 1985 effective date of the liberalizing law 
continuously to the 1990 date of claim.  However, a veteran 
who had been diagnosed in 1985 and who filed a claim in 1990 
could have had the benefit of a 1989 effective date because 
all the eligibility criteria in his case would have been met 
as of the 1985 retroactive effective date of the liberalizing 
law.  As a result of the holding of the Court in McCay, the 
VA amended section 3.114(a) so that the second sentence no 
longer applied to liberalizing laws with retroactive 
effective dates.

The appellant in this case contends that, had DIC been 
granted based on the veteran's cause of death from NHL under 
38 C.F.R. § 3.313, an effective date for DIC earlier than 
November 1, 1994, could have been awarded.  Specifically, the 
appellant stated in written argument presented at the March 
2001 Board hearing that, "[a]lthough consistently rejected 
by the VA in this matter, the NIH report is nevertheless 
respectable evidence of the existence of [NHL]" and that 
VAOPGCPREC 5-94 "makes benefits under 3.313(b) retroactively 
effective to the date of the original claim, regardless of 
whether the claim had previously been denied."  See 
Additional Evidence and Brief on Behalf of [Appellant] at 10.

Concerning this argument, the Board notes that in VAOPGCPREC 
5-94 the General Counsel held,  "An effective date for 
service connection of [NHL] under 38 C.F.R. § 3.313 may 
generally be based on the date of receipt by the [VA] of an 
original claim for that benefit filed on or after August 5, 
1964, regardless of whether the claim had previously been 
denied, if the claimant was otherwise eligible on the date of 
claim."  In the wake of McCay and the subsequent amendment 
to the second sentence of section 3.114(a), there is no 
longer a bar to payment under this holding "as a practical 
matter" because the second sentence of section 3.114(a), 
which had imposed a requirement that was impossible to meet -
- i.e., that all eligibility requirements must have been met 
on August 5, 1964, and continuously to the date of claim, -- 
no longer applies to awards made under 38 C.F.R. § 3.313 or 
any other regulation having a retroactive effective date.  In 
VAOPGCPREC 5-94 the General Counsel stated that, pursuant to 
section 5110(g), the effective date of a statute or 
administrative issue on which entitlement to benefits is 
based "determines the outer limit of the period for which an 
award of retroactive benefits may be made", thereby 
suggesting, contrary to the purpose and intent of section 
5110(g) to provide retroactive benefits for a period of not 
more than one-year, that an effective date for an award of 
benefits made under section 3.313 may be as early as August 
5, 1964, the "outer limit" of the period and any time 
between that outer limit and the present.

Thus, a question arises as to whether an effective date for 
an award made under 38 C.F.R. § 3.313 may now be based "on 
the date of receipt by the [VA] of an original claim for that 
benefit filed on or after August 5, 1964, regardless of 
whether the claim had previously been denied" and whether 
payment of compensation may be authorized retroactively for 
decades -- regardless of the purpose and intent of section 
5110(g), the statute governing the assignment of effective 
dates for awards made pursuant to liberalizing laws -- if, 
for example, an original claim for service connection for NHL 
or for service connection for the cause of death of a veteran 
from NHL had been filed in the 1960s or 1970s.  The appellant 
maintains that such an effective date is warranted in her 
case under the holding of the General Counsel in VAOPGCPREC 
5-94.  For the following reasons, the Board disagrees.

Although the language of the holding in the VAOPGCPREC 5-94 
is broad, the example used by the General Counsel in the 
opinion itself appears nevertheless to limit payment of 
retroactive benefits to a period of no longer than one year.  
The General Counsel noted that "although retroactive 
benefits may not be payable under 38 C.F.R. § 3.114(a) in NHL 
claims, the retroactive effective date of section 3.313 
permits payment of benefits for certain periods which would 
not otherwise have been payable in claims filed prior to the 
issuance of that regulation."  VAOPGCPREC 5-94 at para. 14 
(emphasis added).  While not specifically defining what was 
meant by "certain periods", the General Counsel referred to 
section 5110(g) in noting that "Congress contemplated that 
what is now section 5110(g) would provide an exception to the 
statutes governing finality of administrative decisions and 
authorize payment of retroactive benefits, where appropriate, 
regardless of the fact that a claim for the benefit in 
question had been previously denied."

As noted above in the discussion of the legislative history 
of section 5110(g), there is no indication that Congress 
contemplated that section 5110(g) would permit payment of 
retroactive benefits to exceed a period of one year.  See 
McCay v. Brown, 106 F.3d 1577, 158-81 (Fed. Cir. 1997) 
(noting that, purpose of section 5110(g) was to provide a 
one-year grace period, such as that allowed after service 
discharge or death, following the enactment of liberalizing 
laws for potential beneficiaries who would otherwise be 
penalized by not filing prompt post-enactment claims, and 
quoting legislative history of section 5110(g) which stated, 
"A retroactive period of payment of not more than one year 
would be provided.").  Moreover, except for the second 
sentence, section 3.114(a), pursuant to Precedent Opinion 
5-94, applies to awards made under liberalizing provisions, 
including those with retroactive effective dates such as 
38 C.F.R. § 3.313, and the enumerated subparagraphs of that 
regulation prohibit retroactive payment of such awards for a 
period of more than one year.  See 38 C.F.R. § 3.114(a) (1), 
(2), (3).

However, even assuming, without deciding, that the 
appellant's reading of VAOPGCPREC 5-94 as providing 
"benefits under 3.313(b) retroactively effective to the date 
of the original claim, regardless of whether the claim had 
previously been denied," is correct, the Board concludes 
that the previous denial in such a case must have been a 
denial of a claim for service connection for NHL, not a 
denial of service connection for another disease.  Thus, the 
Board need not reach the issue of whether an effective date 
for an award of DIC based on the date of appellant's original 
claim would have been warranted in this case had the RO 
awarded DIC in 1995 based on cause of death from NHL under 
38 C.F.R. § 3.313 because the denial of appellant's original 
claim in 1976 was a denial based on cause of death from 
Hodgkin's disease, not NHL.

Concerning this, the Board notes that, by submitting evidence 
in 1995 to show that, based on a study done by experts at NIH 
in June 1995, the cause of the veteran's death was actually 
NHL and not Hodgkin's disease, the appellant was not 
requesting that the VA review her original claim under 
liberalizing laws enacted since the 1976 denial, but rather 
she was requesting that the VA reopen her original claim on a 
new factual basis -- a factual basis other than the one on 
which the claim was considered in 1976.  The latter is not a 
request for "review" of the same claim, i.e., the same 
facts, under a new law or new theory of legal entitlement but 
rather a request to reopen the original claim on a new 
factual basis as shown by new and material evidence submitted 
in 1995.  38 U.S.C.A. §§ 5108, 7104(b).

Section 7104(b) precludes consideration of a previously and 
finally denied claim unless new and material evidence is 
presented or secured which establishes a new factual basis 
for entitlement to a claimed benefit.  Section 7104(b) "does 
not preclude de novo adjudication of a claim, on essentially 
the same facts as a previously and finally denied claim, 
where an intervening and substantive change in law or 
regulation has created a new basis of entitlement to a 
benefit."  Spencer, 4 Vet. App. at 289, aff'd, 17 F.3d 368, 
372 (Fed. Cir. 1994).  However, even though the latter review 
involves consideration of the same facts as were considered 
previously, the adjudication or review is considered to be 
conducted "de novo" or "anew" because the new law has 
created a "new cause of action".  See Routen v. West, 142 
F.3d 1434, 1441 (Fed. Cir. 1998) (noting that, the logic of 
the intervening change rule, if it is to escape the finality 
bar of section 7104(b), must be that the intervening change 
in law creates a new cause of action; otherwise, every time 
Congress amends a benefit statute or the agency changes a 
regulation to make it easier to prove entitlement, any 
claimant who previously was denied a benefit could reopen the 
claim and such a rule would, in effect, repeal the 
requirement that new and material evidence must be presented 
to reopen a final decision on a claim).  If benefits are 
awarded under such a new adjudication under a new law, 
special effective date rules may be applied to the award of 
benefits.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

Where a claimant submits evidence showing new facts, such as 
medical evidence reflecting a change in the cause of the 
veteran's death, and asks the VA to consider that evidence, 
that is a request to "reopen" a previous claim.  See also 
Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (a new 
theory of etiological causation does not change the claim's 
character from a claim to reopen a previously denied claim to 
an original claim); Bielby v. Brown, 7 Vet. App. 260, 264-65 
(1994) (considering medical treatises that "provide a new 
basis of authority for granting service connection" as newly 
submitted evidence for purposes of reopening).  If the claim 
is reopened and the benefit awarded, the effective date is 
governed by the general rule for assigning effective dates.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).

Thus, in this case, the appellant submitted evidence in 1995 
from NIH of an alternate etiological theory, established by 
physicians at NIH in 1995, of the cause of the veteran's 
death, i.e., that the cause was NHL, not Hodgkin's disease.  
Such a claim was an application to reopen her claim for DIC 
which had been finally denied in 1976 based on the new facts 
as shown by the medical evidence dated in 1995.  Had the RO 
considered the claim on this basis, reopened the claim based 
on new and material evidence from NIH, granted DIC based on 
cause of death from NHL -- either under section 3.313 or 
under section 3.309(e) providing a presumption of service 
connection for NHL based on Agent Orange exposure -- the 
effective date for such an award would have been the date 
that the application to reopen the claim had been received, 
or November 1, 1995.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).

However, because the RO construed the appellant's November 
1995 claim as a request to conduct a de novo or new review of 
her original claim for DIC based on the same facts, i.e., 
cause of death from Hodgkin's disease, under liberalizing 
provisions which now provided a presumption of service 
connection for Hodgkin's disease and thereby created a new 
cause of action, the RO was able to grant an earlier 
effective date of November 1, 1994, under the exception to 
the general rule governing the assignment of effective dates 
for awards based on liberalizing laws.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).  Therefore, the RO construed 
the appellant's claim in the way most beneficial to her 
because it permitted her to receive payment of DIC for a year 
prior to receipt of her November 1995 claim.
For the foregoing reasons, the Board concludes that an 
effective date earlier than November 1, 1994, would not have 
been assigned had the RO awarded DIC based on cause of death 
from NHL rather than Hodgkin's disease.

Veterans Claims Assistance Act of 2000.

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to the duty to assist.  The 
new law also enhanced the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In August 2001, the VA promulgated regulations 
implementing the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

A determination of a proper effective date is generally 
considered a question of fact.  See Stewart v. Brown, 10 Vet. 
App. 15, 17 (1997).  However, in this case, the facts were, 
for the most part, not in dispute, and where they were -- for 
example, concerning whether the cause of the veteran's death 
was Hodgkin's disease or NHL -- the Board assumed certain 
facts for the purpose of applying the different statutory and 
regulatory provisions governing the assignment of effective 
dates to determine whether an earlier effective date could 
have been assigned for DIC had those facts been established 
by the evidence for the purposes of awarding DIC.  Thus, this 
case did not involve evidentiary development but concerned 
questions of law and application of the law to certain facts 
or alleged facts in order to determine whether the effective 
date assigned was appropriate and whether, had DIC been 
granted under different provisions in the law, an earlier 
date could have been assigned.  See Smith v. West, 11 Vet. 
App. 134, 136 (1998) (where Board simply applied a particular 
statute in determining proper effective date, Court did not 
review Board's action under the "clearly erroneous" 
standard required for review of findings of fact).

Thus, this case did not involve those matters addressed by 
the VCAA.  The claim was not denied as not well grounded, for 
example, and did not require the development of any 
additional information or evidence necessary to substantiate 
the claim for an earlier effective date.  See Williams, No. 
98-1491, slip op. at 14 (Kramer, C.J., with whom Steinberg, 
J., joins, concurring) (noting that, neither party to the 
case involving an effective date issue had argued that 
application of the VCAA could be beneficial to the 
appellant).  Accordingly, the Board concludes that, in the 
circumstances of this case, VA's duties with regard to the 
VCAA have been fulfilled and remand, including remand to 
notify the appellant of the provisions of the VCAA itself, 
would serve no useful purpose and would unnecessarily impose 
additional burdens on the VA and the appellant with no 
benefit flowing to the appellant.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

An effective date earlier than November 1, 1994, for DIC is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

